 In the Matter of PHILLIPS CHEMICAL COMPANY, EMPLOYERandOILWORKERS INTERNATIONAL UNION, CIO, PETITIONERCase No. 39-RC-200.-Decided September 28, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clifford W. Potter, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Reynolds, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner initially sought a union of all clerical employeesat the Employer's Port Adams, Texas, plant, excluding the privatesecretaries to the superintendent and personnel director, and all super-visors.At the hearing the petitioner moved to amend its petitionso as to include all clerical employees of the Phillips Terminal Com-pany located at Port Adams.The hearing officer referred this motionto- the Board.Thereafter, in the course of the hearing the Petitioneragreed to the exclusion of C. L. Hooker, assistant personnel director.The Employer, on the other hand, contends that a unit of all clericalemployees of the Employer at its Port Adams plant, more particularlyidentified as its ammonium sulphate plant, is appropriate, excludinghowever, in addition to the exclusions requested by the Petitioner, thechief payroll clerk, the stenographer to the assistant personnel di-rector, the stenographers to the chief payroll clerk, the PBX andTWX operators, all other employees and supervisors, and the em-ployees of the Phillips Terminal Company.There is no history ofcollective bargaining for the employees herein sought although the91 NLRB No. 90.568 PHILLIPS CHEMICAL COMPANY569Employer has engaged in collective bargaining on behalf of unitsof production and maintenance employees and electricians and helpersat its Port Adams plant.As indicated above, the Employer is engaged in the manufactureof ammonium sulphate.The Phillips Terminal Company is a whollyowned subsidiary of the Employer,' and was organized for the purposeof handling and warehousing material and loading and unloadingmaterial from ships, both on behalf of the Employer and the publicin general.There are only two clerical employees of the PhillipsTerminal Company involved in this proceeding.They work underthe direction and separate supervision of R. C. Pitts, who is assistanttraffic director of the Phillips Terminal Company. It appears thatthe Employer and the Terminal Company maintain separate tablesof organization and independent lines of supervision.The exactnature of the duties performed by the Terminal Company's clericalemployees is not clearly indicated in the record.However, such dutiesas are now performed were, prior to the Terminal Company's organiza,tion, performed in part by employees of the Employer and in. part bythe traffic department personnel of Phillips Petroleum Company 2 atitsHouston office.Apart-from some evidence of` interchange of employees on infre-quent occasions, there is little in the record upon which we may basethe determination as to the appropriateness of including the TerminalCompany's employees in a unit of the Employer's employees.Thereis nothing in the record, other than the fact of stock ownership, toindicate that the Employer directs and controls the operations of theTerminal Company or that it determines the labor policy of its sub-sidiary.In the absence of evidence of control, we are disposed toexclude the clerical employees of the Terminal Company from the unitsought by the Petitioner .3Moreover, the Terminal Company is nota party to this : roceeding.4The Petitioner's motion to amend itspetition so as to include the Phillips Terminal Company's employeesin the unit sought is therefore denied.Similarly, for the reason thatthe Terminal Company is not before us in this proceeding, the Peti-tioner's alternative request for a separate unit of the TerminalCompany's clerical employees must be denied.'The record contains testimony to the effect that Phillips Terminal Company is a sub-sidiary of Phillips Petroleum Company.However, the Employer conceded in its brief thatthe testimony in this regard was in error and that in fact Phillips Terminal Company is awholly owned subsidiary of the Employer.sThe Employer is a wholly owned subsidiary of Phillips Petroleum Company.SeeOzark Central Telephone Company,83 NLRB 258;Mt. Clemons Pottery Company,et al.,46 NLRB 714, 780; see alsoReeves Sound Laboratories,Inc.,60 NLRB 463.4The Vanta Company,66 NLRB 912, 913. 570DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Supervisory ClerkK. G. Leamon:Mr. Leamon is chief payroll clerk and as such hisprincipal responsibilities and duties relate to the computation andpreparation of the periodic payrolls. In the execution of these re-sponsibilities he directs the work of two other employees in the pay-roll department.As part of the function of his office, he also writesagents' drafts and has on occasion furnished the Employer's negotiat-ing committee in the process of labor negotiations with certain wageinformation.The record establishes that he has the authority effec-tively to recommend the hiring, firing, and disciplining of the twoemployees in the payroll department. In view of his authority, wefind that the chief payroll clerk is a supervisor within the meaning ofthe Act.Accordingly, we shall exclude him.5The Confidential EmployeesMiss M. L. Shattles:Miss Shattles is classified as a typist, junior.She is assigned to the superintendent as a second stenographer 6 inhis office.As such, her principal function is to operate the TWXmachine located in the office shared by both stenographers.However,the record shows that as part of her duties she takes dictation fromthe superintendent and handles correspondence which relates to mat-ters affecting the Employer's general labor policies.In addition, shealso has substituted for the superintendent's principal secretary in herabsence.She has unrestricted access to all files located in the superin-tendent's office.In view of the fact that in the course of the per-formance of her duties she serves in a confidential capacity to onecharged with the responsibility of formulating and effectuating theEmployer's general labor policy, we find her to be a confidential em-ployee.7Accordingly, we shall exclude her from the unit.Miss G. F. Marsh:Miss Marsh is classified as a typist, junior, andacts as stenographer to C. L. Hooker, assistant personnel director, whoas indicated above, the parties agreed should be excluded.She alsoserves as secretary to the personnel director in the absence of thelatter's regular secretary.In addition to performing her generalstenographic and filing duties which require her to handle personnelfiles, the record shows that Miss Marsh assists in the preparation ofminutes of conferences dealing with collective bargaining negotiations,which minutes are of a confidential nature.Under these circum-5 Phillips Chemical Company,90 NLRB No. 76.6Miss E. W. Threatt is secretary to the superintendent.The Petitioner expresslyexcludes her from the unit sought and the Employer agrees to such exclusion.7Phillips Chemical Company, supra; The Texas Company,90 NLRB No. 121. PHILLIPS CHEMICAL COMPANY571stances, we find that Miss Marsh is a confidential employee."Accord-ingly, we shall exclude her from the unit.Miss M. R. Thompson and Miss R. J,. Thompson:These employeesare classified as typists, junior.They are assigned as stenographers tothe chief payroll clerk but their principal duties appear to be the com-puting of the Employer's payroll at the Port Adams plant includingthe office payroll.The Employer seeks their exclusion on the. groundof the alleged confidential character of certain wage and other infor-mation available to them.However, the record does not indicatethat they act in a confidential capacity to any company official en-gaged in formulating or effectuating the Employer's general laborpolicy.We find that their prescribed duties are not sufficient to con-stitute them confidential employees.9Accordingly, we shall includethem in the unit.Miss M. J. Smith:This employee is the PBX operator.1°Her ex-clusion from the unit is sought by the Employer on the ground thatas PBX operator she handles many essential calls through the PBXswitchboard concerning matters affecting collective bargaining nego-tiations and other matters of labor policy.She is not required tomonitor such calls. It is well established that her duties as PBXoperator do not make her a confidential employee 11Accordingly, shewill be included in the unit herein found appropriate..We find that all clerical employees of the Employer at its ammoniumsulphate plant at Port Adams, Texas, including the stenographers tothe chief payroll clerk'12 and the PBX operator, but excluding theclerical employees of Phillips Terminal Company, the stenographerto the superintendent,13 the stenographer to the assistant personneldirector'14 the private secretary to the superintendent, the private sec-retary to the personnel director, the assistant personnel director,19 allother employees and all supervisors 16 as defined in the Act, constitutea unit appropriate-for the purposes of collective bargaining within themeaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]8Phillips Chemical Company, supra.9 Credit Bureau of Greater Boston,Inc., 73NLRB 410.10 As indicated above, the TWX operator is Miss M. L. Shattles,second stenographer tothe superintendent.Although the Employer seeks her exclusion as a confidential em-ployee because of her duties as TWX operator,we have excluded her as a confidentialemployee on other grounds.11Phillips Chemical Company,supra.See alsoPhillips Petroleum Company, 73NLRB236;Great Lakes Pipe Line Company,88 NLRB 1370.12Miss M. R.Thompson and Miss R.J. Thompson.IQMiss M. L.Shattles.14Miss G.F. Marsh.16.C. L. Hooker.16 Included in this category is K. G. Leamon, chief payroll clerk.